Citation Nr: 1137924	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-45 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of Anthrax vaccination, to include joint pain, muscle pain, tendon pain and stomach pain.  

2.  Entitlement to an initial compensable rating for left ear hearing loss.  

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1985 to June 1997 and had subsequent service in the Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2008, a statement of the case was issued in October 2009, and a substantive appeal was timely received in November 2009.  

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing, the Veteran submitted additional records along with a waiver for initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 1999, during service in the Air Force Reserves, the Veteran had three Anthrax vaccinations.  He contends that he subsequently developed joint pain, muscle pain, tendon pain and stomach pain.  In a statement dated in February 2008, he indicated that he has permanent pain in the fingers and tendons of the hands, the tendons of the lower arm, joints and tendons of the feet and stomach pain.  In a statement dated in January 2009, the Veteran indicated he also has soreness in his wrists and ankles.  He noted that subsequently he was given waivers for additional Anthrax vaccinations and eventually was permanently removed from flying status.  He claimed that a flu shot in January 2001 reactivated the reactions he had to the Anthrax vaccine in August 1999.  In June 2011, the Veteran submitted a synopsis of a study on joint symptoms and gastrointestinal problems following Anthrax vaccinations.  In June 2011, he testified that his symptoms abated except for problems with the hands and stomach.  

Reserve records show that on September 15, 1999, there was onset of an adverse reaction to Anthrax vaccination, which consisted of mild soreness in the fingers and joints.  In November 1999, the records show soreness and stiffness in the fingers.  A private doctor in November 1999, indicated that the Veteran's symptoms certainly could be a prodrome of rheumatoid arthritis and that there is concern that the Anthrax vaccination could have triggered immune complex deposition.  

Reserve records in August 2000, show that the physical examination in February 2000 was unremarkable for objective abnormalities and it was not possible to determine if the Veteran's symptoms were due to a smoldering rheumatoid arthritis, "form fruste", or a systemic reaction to Anthrax vaccine or a residua of Lyme arthritis.  

In October 2001, private medical records show the Veteran underwent a gastroscopy and the postoperative diagnosis was mild gastritis, to rule out H. pylori.  It is noteworthy that during the Veteran's period of active duty service, gastroenteritis was indicated in February 1994.  

In March 2002, a private doctor indicated that he could not rule out the possibility of an Anthrax vaccine adverse reaction of sensitivity, there was no specific testing to make a diagnosis and the Veteran should avoid future vaccinations.  In June 2003, the doctor provided an assessment of arthralgias and myalgias after vaccines.  

Reserve records in February 2003, show arthralgia and myalgia after the third Anthrax vaccination.  In July 2003, the Reserve records indicate that the Veteran had a history of prolonged systemic symptoms (arthralgias and stiffness) following Anthrax and flu vaccine administration in 1999 and in 2001.  The examiner indicated that it was unknown whether the systemic symptoms were coincidental or due to the vaccine.  He indicated that time would tell whether the joint symptoms were due to another cause, such as rheumatoid arthritis, or whether the vaccine may have triggered an exaggerated immune response resulting in systemic symptoms.  

In January 2008 and June 2008, attempts were made to obtain the Veteran's Reserve records.  In October 2008, the Aerospace Medicine Squadron at McGuire Air Force Base in New Jersey replied that they did not have the Veteran's records and suggested that the Records Management Center in St. Louis Missouri be contacted.  No further attempts were made to obtain the Reserve records.  While the Veteran submitted a copy of Reserve records in his possession, his complete Reserve records need to be obtained, to include treatment records and personnel records showing any period of active duty for training and the period of inactive duty training from August 1999 to December 1999.

In December 2007, the Veteran submitted written authorization for medical records dated in June 2000 for joint pain to be obtained from Dr. L. H. Hunninghake.  In March 2008, the Veteran submitted written authorization for medical records dated from June 2001 to November 2001 for gastritis to be obtained from Dr. M. Fidanzato.  Attempts were not made to obtain these records and as the authorizations were valid for 180 days, the Veteran should be asked to submit new authorizations for the records to be obtained.  

As the evidence shows that the Veteran had complications due to Anthrax vaccinations in the Reserves, a VA examination is needed to determine whether the Veteran has a current disability due to the Anthrax vaccinations in August 1999.  

On the claim of an initial compensable rating for left ear hearing loss and the claim of service connection for right ear hearing loss, the rating decision in September 2008 granted service connection for left ear hearing loss, and assigned a noncompensable rating, and denied service connection for right ear hearing loss.  In November 2008, the Veteran timely filed a notice of disagreement. 

As a statement of the case on these claims has not been issued, the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Request verification from the Air Force Reserve Personnel Center for the period of active duty for training and inactive duty training from August 1999 to December 1999.  

2.  Request the Veteran's service treatment records while in the Air Force Reserves from the Records Management Center in St. Louis Missouri.  If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, private medical records dated in June 2000 for joint pain from Dr. L. H. Hunninghake, and private medical records dated from June 2001 to November 2001 for gastritis from Dr. M. Fidanzato.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Afterwards, afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran has a current disability which is related to his Anthrax vaccinations in August 1999.  

If however after a review of the record, an opinion on causation is not possible without resorting to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential etiologies, when the Anthrax vaccinations in August 1999 are not more likely than any other etiology to cause any current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

5.  After the development has been completed, adjudicate the claim of service connection for residuals of Anthrax vaccination, to include joint pain, muscle pain, tendon pain and stomach pain.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

6.  Furnish the Veteran and his representative a statement of the case on the claim for an initial compensable rating for left ear hearing loss and the claim of service connection for right ear hearing loss.  

In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


